Detailed Action

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 8, and 15 have been amended. Claims 1-20 are pending and rejected in the application. This action is Final. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 8, and 15 similarly recites a system comprising: a processor configured to execute instructions; a computer-readable medium containing instructions for execution on the processor, the instructions, when executed, causing the processor to perform steps of: accessing an external data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application; accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels; wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes; wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values, wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation; applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry; applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior; and storing the classification label estimate in association with the external data entry in a data store. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium.”  Thus, claims 1, 8, and 15 are not patentable eligible under 35 U.S.C. 101. 

For example, in the context of this claim, “accessing an external data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application” encompasses a person mentally accessing an eternal data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application. Next, “accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels” encompasses a person mentally accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels. In addition, “wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes” encompasses a person mentally reviewing that each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes. Further, “wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values” encompasses a person mentally transforming and writing on paper each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values. Next, “wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range” encompasses a person writing on paper a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range. In addition, “wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation” encompasses a person mentally reviewing and writing on paper the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation. Next, “applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry” encompasses a person writing and applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry. In addition, “applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior” encompasses a person writing on paper and mentally applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior. Further, “storing the classification label estimate in association with the external data entry in a data store” encompasses a person mentally storing the classification label estimate in association with the external data entry in a data store. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 8, and 15 similarly recites no additional limitations other than “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality (i.e., accessing an external data entry…etc., access a classifier trained…etc., wherein each entry comprises a set of transformed values…etc., wherein each of the transformed values of a given entry…etc., percentage of the new range…etc., apply the transformation…etc., apply the classifier to the transformed…etc., store the classification label estimate…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 8, and 15 similarly recites “a processor”, “a computer-readable medium”, and “a non-transitory computer readable storage medium” implementing the limitations. The computer is recited at a high-level of generality(i.e., accessing an external data entry…etc., access a classifier trained…etc., wherein each entry comprises a set of transformed values…etc., wherein each of the transformed values of a given entry…etc., percentage of the new range…etc., apply the transformation…etc., apply the classifier to the transformed…etc., store the classification label estimate…etc.) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 8, and 15 are not patentable eligible under 35 USC 101. 

The limitation “wherein the transformation is invertible” of dependent claims 2, 9, and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2, 9, and 16 are not patent eligible under 35 USC 101. 

The limitation “wherein units of the transformed values associated with the transformed attribute are different from units of the values associated with the attribute” of dependent claims 3, 10, and 17 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3, 10, and 17 are not patent eligible under 35 USC 101. 

The limitation “wherein at least one of the entries in the training database includes an interpolated value associated with a transformed attribute, wherein the interpolated value is determined based on an interpolation function associated with the interpolation applied to a subset of transformed values associated with the transformed attribute” of dependent claims 4, 11, and 18 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4, 11, and 18 are not patent eligible under 35 USC 101. 

The limitation “wherein an interpolation function of the interpolation is a median, mode, or weighted average of the subset of transformed values” of dependent claims 5, 12, and 19 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5, 12, and 19 are not patent eligible under 35 USC 101. 

The limitation “wherein a distance metric between the entry comprising the interpolated value and each entry associated with the subset of transformed values is below a predetermined threshold” of dependent claims 6, 13, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6, 13, and 20 are not patent eligible under 35 USC 101. 

The limitation “wherein the set of external values are numerical or categorical” of dependent claims 7, 14, and 20 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 8, and 15. The judicial exception is not integrated into a practical application. The claims do not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7, 14, and 20 are not patent eligible under 35 USC 101. 

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 7, 8, 10, 11, 12, 14, 15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379425; hereinafter: Dirac) in view of Tran Non-Patent Publication (“Improving Random Forest Algorithm through Automatic Programming”, May 15, 2015; hereinafter: Tran, in IDS dated August 18, 2021) and further in view of Raghavrv Non-Patent Publication (“[RFC] Missing values in RandomForest #5870”; November 2015, hereinafter: Raghavrv) and further in view of Schultz Non-Patent Publication (“Data Mining Desktop Survival Guide, January 2008; hereinafter: Schultz) 

Claims 1, 8, and 15
As to claims 1, 8, and 15, Dirac discloses a system comprising: 
a processor configured to execute instructions (paragraph[0169], “In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a system memory…etc.”); 
a computer-readable medium containing instructions for execution on the processor, the instructions, when executed, causing the processor to perform steps of (paragraph[0174], “In some embodiments, system memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions and data as described above for FIG. 1 through FIG. 32 for implementing embodiments of the corresponding methods and apparatus…etc.”):
accessing an external data entry comprising a set of external values, each external value associated with a corresponding attribute from a set of attributes relating to fraudulent behavior in a web application (figure 2, paragraph[0168], “A logically centralized repository of machine learning objects corresponding to numerous types of entities (such as models, data sources, or recipes) may enable multiple users or collaborators to share and re-use feature-processing recipes on a variety of data sets…The MLS may be used for, and may incorporate techniques optimized for, a variety of problem domains covering both supervised and unsupervised learning, such as, fraud detection…etc.”); 
applying the classifier to the transformed external data entry to generate a classification label estimate configured to indicate whether a user is engaging in fraudulent behavior (paragraph[0094], “In some embodiments, quantitative measures of model predictive effectiveness such as the area under receiver operating characteristic (ROC) curves for various classifiers may also be collected. In one embodiment, some of the information regarding quality may be deduced or observed implicitly by the MLS instead of being obtained via explicit client feedback, e.g., by keeping track of the set of parameters that are changed during training iterations before a model is finally used for a test data set…etc.”); and 
storing the classification label estimate in association with the external data entry in a data store (paragraph[0292], “The method as recited in any of clauses 19-21, wherein the plurality of parameter value options comprise one or more of: (a) respective lengths of n-grams to be derived from a language processing data set, (b) respective quantile bin boundaries for a particular variable, (c) image processing parameter values, (d) a number of clusters into which a data set is to be classified…etc.”).

Dirac does not appear to explicitly disclose accessing a classifier trained using entries of a training database, wherein each entry is associated with a classification label from a set of two or more classification labels; 
wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes; 
wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values, wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation; 
applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry; 

However, Tran discloses accessing a classifier trained using entries of a training database(page 27, “Random forest is one of the most well-known ensemble algorithms that uses decision tree as base classifier…etc.”), wherein each entry is associated with a classification label from a set of two or more classification labels (page 5, “The class label in the leaf node indicates the class to which the instance should belong…etc.”, page 29, “On the other hand, if the mth variable is categorical it is replaced…etc.”, the reference describes the decision tree having classification labels which is used as training data.); 
wherein each entry comprises a set of transformed values, each transformed value being associated with a corresponding transformed attribute from a set of transformed attributes (pages 28-29, “The proximity matrix from the random forests is used to update the imputations of the missing values. For numerical variable, the imputed value is the weighted average of the nonmissing cases, where the weights are the proximities. For categorical variable, the imputed value is the category with the largest proximity…etc.”, the reference describes transforming missing data into random forest training data.); 
wherein each of the transformed values of a given entry was generated from a transformation and interpolation applied to values associated with an attribute from the set of attributes of that given entry to decluster the values (pages 28-31, “Proximity matrix can be used to replace missing values for training and test set. It can also be employed to detect outliers. The following sections will illustrate how missing values are replaced and outliers are detected using the proximity matrix…etc.”),
applying the transformation to an external value associated with the attribute in the external data entry to generate a transformed external data entry (page 13, pages 28-29, “Proximity matrix can be used to replace missing values for training and test set…etc.”, the examiner interprets the test set as external data). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Tran to transform missing data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Tran to improve the steps of which classifiers are generated for Random Forest models (Tran: Abstract). 

The combination of Rossi and Tran discloses wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values, the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range, the transformed values including a same number of values as a number of the values prior to transformation; 


However, Raghavrv discloses wherein a majority of the values are clustered by being concentrated within a sub-range of a range of the values (Raghavrv: “(-1-1) Add an optional imputation variable, where we can either Specify the strategy 'mean', 'median', 'most_frequent' (or missing_value?) and let the clf construct the Imputer on the fly...etc.”), the sub-range range being smaller than the range and constituting a percentage of the range, and wherein the transformed values are declustered by being distributed across a new range, a majority of the transformed values not being within a sub-range of the new range that constitutes the percentage of the new range (“(+1+1) Find the best split by sending the missing-valued samples either side and choosing the direction that brings about a maximum reduce in the entropy (impurity)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Tran and Raghavrv to organize missing which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Tran and Raghavrv to organize missing data before fitting the Random Forest model (Raghavrv). 

The combination of Dirac, Tran, and Raghavrv do not appear to explicitly disclose the transformed values including a same number of values as a number of the values prior to transformation. 

However, Schultz discloses the transformed values including a same number of values as a number of the values prior to transformation (paragraph[0380]-paragraph[0384], “R’s scale is used to re-center and re-scale data in a numeric matrix. The re-centering involves subtracting a column’s mean from each value in the column. The re-scaling then divides each value by the root-mean-square…etc.”).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Tran, Raghavrv, and Schultz to transform the same number values which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Tran, Raghavrv, and Schultz to use various data mining algorithms for building models (Schultz: Introduction). 

Claims 3, 10, and 17
As to claims 3, 10, and 17, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 15, as noted above, and Tran further disclose wherein units of the transformed values associated with the transformed attribute are different from units of the values associated with the attribute (page 29, “To be specific, if the m’th variable of case n is missing and it is numeric, it is replaced with the median of all values of this variable in the same class, say j, with case n. On the other hand, if the mth variable is categorical, it is replaced with the most frequent non-missing value in class j…etc.”).

Claims 4, 11, and 18
As to claims 4, 11, and 18, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 15, as noted above, and Tran further disclose wherein at least one of the entries in the training database includes an interpolated value associated with a transformed attribute, wherein the interpolated value is determined based on an interpolation function associated with the interpolation applied to a subset of transformed values associated with the transformed attribute (pages 28-29, “The proximity matrix from the random forests is used to update the imputations of the missing values. For numerical variable, the imputed value is the weighted average of the non-missing cases, where the weights are the proximities. For categorical variable, the imputed value is the category with the largest proximity…etc.”, the reference describes replacing the missing (i.e., interpolated) value with determined value by the system.).


Claims 5, 12, and 19
As to claims 5, 12, and 19, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 15, as noted above, and Tran further disclose wherein an interpolation function of the interpolation is a median, mode, or weighted average of the subset of transformed values (pages 28-29, “the imputed value is the weighted average…etc.”).

Claims 7 and 14
As to claims 7 and 14, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 15, as noted above, and Dirac further disclose wherein the set of external values are numerical or categorical (paragraph[0081], “variables may include instances of any of a variety of data types, such as, for example text, a numeric data type (e.g., real or integer), Boolean, a binary data type, a categorical data type…etc.”).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379425; hereinafter: Dirac) in view of Tran Non-Patent Publication (“Improving Random Forest Algorithm through Automatic Programming”, May 15, 2015; hereinafter: Tran, in IDS dated August 18, 2021) and further in view of Raghavrv Non-Patent Publication (“[RFC] Missing values in RandomForest #5870”; November 2015, hereinafter: Raghavrv) and further in view of Schultz Non-Patent Publication (“Data Mining Desktop Survival Guide, January 2008; hereinafter: Schultz) and further in view of Bach et al. Non-Patent Publication (“Beyond Independent Components: Trees and Cluster”, 2003; hereinafter: Bach, in IDS dated August 18, 2021) 

Claims 2, 9, and 16
As to claims 2, 9, and 16, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose wherein the transformation is invertible. 

However, Bach discloses wherein the transformation is invertible (“Since the KL divergence is invariant under an invertible transformation...etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Tran, Raghavrv, Schultz, and Bach to create an invertible transformation which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Rossi with the teachings of Tran, Raghavrv, Schultz, and Bach to efficiently create an invertible transformation. 

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dirac et al. U.S. Patent Publication (2015/0379425; hereinafter: Dirac) in view of Tran Non-Patent Publication (“Improving Random Forest Algorithm through Automatic Programming”, May 15, 2015; hereinafter: Tran, in IDS dated August 18, 2021) and further in view of Raghavrv Non-Patent Publication (“[RFC] Missing values in RandomForest #5870”; November 2015, hereinafter: Raghavrv) and further in view of Schultz Non-Patent Publication (“Data Mining Desktop Survival Guide, January 2008; hereinafter: Schultz)  and further in view of Cánovas-García et al. Non-Patent Publication (“Optimal Combination of Classification Algorithms and Feature Ranking Methods for Object-Based Classification of Submeter Resolution Z/I-Imaging DMC Imagery”, April 2015; hereinafter: Cánovas-García, in IDS dated August 18, 2021) 

Claims 6, 13, and 20
As to claims 6, 13, and 20, the combination of Dirac, Tran, Raghavrv, and Schultz discloses all the elements in claim 1, as noted above, but do not appear to explicitly disclose wherein a distance metric between the entry comprising the interpolated value and each entry associated with the subset of transformed values is below a predetermined threshold.

However, Cánovas-García discloses wherein a distance metric between the entry comprising the interpolated value and each entry associated with the subset of transformed values is below a predetermined threshold (Section 2.5.2. Weighted k-Nearest Neighbors, “When used for classification, k-nearest neighbors [53] estimates the class for every new observation using the k-closest observations, according to a distance metric, from the training set. Class probabilities for the new observation are estimated as the proportion of training set neighbors in each class…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Dirac with the teachings of Tran, Raghavrv, Schultz, and Cánovas-García to determine a distance metric between entity neighbors which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Dirac with the teachings of Tran, Raghavrv, Schultz, and Cánovas-García to efficiently determine a distance metric between entity neighbors. 

Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
May 5, 2022